In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Rings County (Hinds-Radix, J.), dated March 15, 2005, as denied that branch of their motion which was for leave to increase the ad damnum clause from the sum of $1 million to the sum of $4 million with respect to the injured plaintiff.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, with costs, and that branch of the motion which was for leave to increase the ad damnum clause from the sum of $1 million to the sum of $4 million with respect to the injured plaintiff is granted.
Under the circumstances of this case, the Supreme Court improvidently exercised its discretion in denying that branch of the plaintiffs’ motion which was to increase the ad damnum clause inasmuch as the proposed amendment was not palpably insufficient or patently devoid of merit (see CPLR 3025 [c]) and there was no showing of prejudice to the defendants (see McCallister v Kapadia, 179 AD2d 802 [1992]; Esposito v Time Motor Sales, 88 AD2d 902 [1982]; see also Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23 [1981]; Moore v Allen, 261 AD2d 455 [1999]; Quirk v Lawler, 85 AD2d 597 [1981]). Crane, J.E, Rivera, Fisher and Dillon, JJ., concur.